     7:20-cv-03252-TMC      Date Filed 02/02/21   Entry Number 13     Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                       SPARTANBURG DIVISION

Robert Lee Foster,                    )
                                      )
                    Plaintiff,        )
                                      )        Civil Action No. 7:20-cv-3252-TMC
       v.                             )
                                      )                     ORDER
                                      )
Larry W. Powell; Tony Fisher;         )
J. L. Hall; Bradford James; Daniel K. )
Swad; Ashley C. Harris; Spartanburg )
County Jail; Spartanburg City Police )
Department; Spartanburg Sheriff’s     )
Department; Chuck Wright; Attorney )
General Alan Wilson; and State of     )
South Carolina,                       )
                                      )
                    Defendants.       )
________________________________)


      Plaintiff Robert Lee Foster, a state prisoner proceeding pro se, filed this action

against Defendants pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was

referred to a magistrate judge for all pretrial proceedings. Before the court is the

Report and Recommendation (“Report”) of the magistrate judge recommending that

this action be dismissed without issuance and service of process. (ECF No. 9 at 13).

Plaintiff has filed objections to the Report. (ECF No. 12). The matter is now ready

for review by this court.


                                           1
     7:20-cv-03252-TMC     Date Filed 02/02/21   Entry Number 13     Page 2 of 8




                                   I. Background

       Plaintiff asserts two claims challenging his conviction and sentence.

Specifically, Plaintiff alleges (1) that his May 20, 2008 conviction for manufacturing

and/or distribution of crack cocaine was obtained based on fabricated evidence

presented by Defendants, and (2) that the max out date for his sentence has passed

but he is still being held. (ECF No. 1 at 5). Plaintiff also challenges the conditions

of his confinement, alleging that he was subjected to human slavery, human

trafficking, and unreasonable exposure to the COVID-19 virus. Id. at 5–6.

       The magistrate judge issued a Report recommending summary dismissal on

multiple grounds. First, the magistrate judge concluded that Plaintiff’s action

attempts to assert claims that have been previously asserted against several of the

named Defendants and dismissed as frivolous. (ECF No. 9 at 3–4 (citing Foster v.

Cole, No. 3:09-452-PMD (dismissing as frivolous claims against Defendants Swad,

Hall, James, and Harris pertaining to his 2008 conviction for manufacturing and

distributing crack cocaine); Foster v. Powers, No. 9:15-1611-TMC (summarily

dismissing claims against Defendants Power, Fisher, Hall, James, and Swad relating

to his 2008 conviction)). Accordingly, the magistrate judge recommends that, to the

extent Plaintiff is raising duplicate claims, they are frivolous and subject to

dismissal. Id. at 4.




                                          2
     7:20-cv-03252-TMC      Date Filed 02/02/21   Entry Number 13      Page 3 of 8




      Second, the magistrate judge concluded that Plaintiff fails to state a claim for

relief, to the extent he is challenging his 2008 state conviction, in light of Heck v.

Humphrey, 512 U.S. 477 (1994), which makes clear that that “habeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release, even though such a claim may

come within the literal terms of § 1983[,]” id. at 481. (ECF No. 9 at 5). Additionally,

the magistrate judge noted that even if Plaintiff sought money damages in relation

to his conviction rather than release from custody, Heck would bar his claims

because the success of such claims would implicitly question the validity of the 2008

conviction and sentence, which Plaintiff fails to demonstrate has been previously

invalidated. (ECF No. 9 at 5–6 (citing Heck, 512 U.S. at 486–87)). As for Plaintiff’s

slavery and human trafficking claims, the magistrate judge concluded that Plaintiff

has not “allege[d] any facts to show that his Thirteenth Amendment rights have been

violated” as a result of having to work a job during his confinement or that he was

subject to trafficking. Id. at 6–7. And, with respect to Plaintiff’s contention that his

ongoing confinement exposed him to Covid-19 in violation of his constitutional

rights, the magistrate judge noted that Plaintiff fails to allege that he suffered a

significant injury as a result of a challenged prison condition or to identify any

alleged acts by the named Defendants that reflected their deliberate indifference to

such condition. Id. at 7.


                                           3
     7:20-cv-03252-TMC      Date Filed 02/02/21    Entry Number 13      Page 4 of 8




      Finally, the magistrate judge found that (1) Plaintiff fails to allege any specific

facts to support a claim that the Defendants named in his lawsuit violated his federal

constitutional or statutory rights, id. at 7; (2) Defendants Spartanburg County Jail,

Spartanburg City Police Department and Spartanburg Sheriff’s Department are not

“persons” amenable to suit under § 1983, id. at 8; and (3) Defendant South Carolina

Attorney General Alan Wilson is absolutely immune from suit based on prosecution-

related activities in connection with judicial proceedings, id. at 9.

                               II. Standard of Review

      The recommendations set forth in the Report have no presumptive weight, and

this court remains responsible for making a final determination in this matter.

Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423

U.S. 261, 270–71 (1976)).         The court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made,

and the court may accept, reject, modify, in whole or in part, the recommendation of

the magistrate judge or recommit the matter with instructions.            28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which

are not objected to—including those portions to which only ‘general and conclusory’

objections have been made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288

F. Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables the

district judge to focus attention on those issues—factual and legal—that are at the


                                           4
     7:20-cv-03252-TMC      Date Filed 02/02/21   Entry Number 13      Page 5 of 8




heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel

of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other

hand, objections which merely restate arguments already presented to and ruled on

by the magistrate judge or the court do not constitute specific objections. See, e.g.,

Howard v. Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019) (noting “[c]ourts will not

find specific objections where parties ‘merely restate word for word or rehash the

same arguments presented in their [earlier] filings’”); Ashworth v. Cartledge, Civ.

A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of

arguments made in his response in opposition to Respondent’s Motion for Summary

Judgment . . . do not alert the court to matters which were erroneously considered

by the Magistrate Judge”). Furthermore, in the absence of specific objections to the

Report, the court is not required to give any explanation for adopting the magistrate

judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734,

737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

      Because Plaintiff is proceeding pro se, this court is charged with construing

his filings liberally in order to allow for the development of a potentially meritorious

case. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d

1081 (2007); Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (noting that “when


                                           5
     7:20-cv-03252-TMC      Date Filed 02/02/21   Entry Number 13     Page 6 of 8




confronted with the objection of a pro se litigant, [the court] must also be mindful of

[its] responsibility to construe pro se filings liberally”). This does not mean,

however, that the court can ignore a pro se party’s failure to allege or prove facts

that establish a claim currently cognizable in a federal district court. See Stratton v.

Mecklenburg Cty. Dep’t of Soc. Servs., 521 Fed. App’x 278, 290 (4th Cir. 2013)

(quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277–78 (4th Cir. 1985)

(noting that “‘district judges are not mind readers,’ and the principle of liberal

construction does not require them to ‘conjure up questions never presented to them

or to construct full-blown claims from sentence fragments’”).

                                   III. Discussion

      In his objections to the Report, Plaintiff restates his challenge to the

underlying conviction based on a letter of expungement. (ECF No. 12). The

magistrate judge considered this argument and addressed it at length:

             Plaintiff submitted a copy of a letter from the Office of the
      Solicitor’s Pre-Trial intervention Programs and Expungements for the
      State of South Carolina in which it is stated that certain information on
      Plaintiff’s South Carolina Law Enforcement Division (SLED)
      background record may be eligible for an expungement from the public
      record. Listed is a 10/04/2007 charge for trafficking ice
      (methamphetamine) for which it was noted it was “non conviction –
      NO CHARGE.” ECF No. 1-1 at 3. However, Plaintiff has presented no
      evidence that the 2008 conviction and sentence for manufacturing and
      distributing cocaine base, for which he is currently incarcerated, has
      been expunged. Additionally, as noted above, any challenge to a
      conviction and sentence cannot be brought in a § 1983 action.



                                           6
     7:20-cv-03252-TMC      Date Filed 02/02/21    Entry Number 13     Page 7 of 8




(ECF No. 9 at 6) (emphasis added). The court agrees with the magistrate judge’s

analysis and notes further that, even if this action were construed as a § 2254 petition,

it would be successive 1 and Plaintiff could not proceed without first obtaining pre-

filing authorization from the Fourth Circuit Court of Appeals. See 28 U.S.C.

2244(b)(3)(A).

      After a careful and thorough review of the Report and the record under the

appropriate standards, as set forth above, and after considering the objections filed

by Plaintiff, the court perceives no reason to deviate from the recommendations of

the magistrate judge. Accordingly, the court ADOPTS the Report and incorporates

it herein. (ECF No. 9). The court DISMISSES Plaintiff’s action without prejudice

and without issuance and service of process. 2

      IT IS SO ORDERED.

                                               s/Timothy M. Cain
                                               United States District Judge
Anderson, South Carolina
February 2, 2021



                        NOTICE OF RIGHT TO APPEAL


1
 Plaintiff has previously filed a petition for relief under § 2254. See Foster v.
Reynolds, No. CV 9:14-3853-TMC, 2015 WL 5920736 (D.S.C. Oct. 8, 2015).
2
 The magistrate judge also recommends that the court deny Plaintiff’s motion to
proceed in forma paurperis. (ECF No. 9 at 9–13). In light of the court’s disposition
of this action, the court DENIES Plaintiff’s motion (ECF No. 3) as moot.
                                           7
     7:20-cv-03252-TMC      Date Filed 02/02/21   Entry Number 13    Page 8 of 8




      The parties are hereby notified of the right to appeal this order pursuant to
Rules 3 and 4 of the Federal Rules




                                          8
